Appellant has attempted to appeal from a judgment entered in the Hancock Circuit Court on the 26th day of April, 1937. The motion for a new trial was overruled on June 15, 1937, 1, 2.  and an appeal was prayed for as a term time appeal. Bond was filed and approved on June 15, 1937. The transcript and assignment of errors were not filed in this court until September 10, 1937, more than sixty days after the filing of the appeal bond. The record does not show that the court in which the appeal bond was filed, or the judge thereof in vacation, granted any extension of time for the filing of said transcript as provided by section 2-3204 Burns 1933, section 480 Baldwin's 1934, as amended by the Acts of 1935, p. 1277. For failure to file the transcript and assignment of errors within the time, appellant has failed to perfect her appeal as a term time appeal. It further appears that no notice of this appeal has been served upon appellee or any person authorized to accept service thereof on behalf of appellee as required by section 2-3206 Burns 1933, § 482 Baldwin's 1934; that this cause has been on the docket of this court for more than ninety days; that there is no appearance by the appellee, except to appear specially for the purpose of filing his motion to dismiss this appeal; and that no steps have been taken by appellant to bring appellee into court. *Page 565 
In conformity with rule No. 36 of the Supreme and Appellate Court Rules adopted November 1, 1933, this appeal is dismissed.